
	
		II
		Calendar No. 1005
		110th CONGRESS
		2d Session
		S. 3189
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2008
			Mr. Bingaman (for
			 himself, Mr. Domenici, and
			 Mr. Salazar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend Public Law 106–392 to require the Administrator
		  of the Western Area Power Administration and the Commissioner of Reclamation to
		  maintain sufficient revenues in the Upper Colorado River Basin Fund, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Endangered Fish Recovery Programs
			 Improvement Act of 2008.
		2.Endangered fish
			 recovery programs
			(a)DefinitionsSection
			 2 of Public Law 106–392 (114 Stat. 1602) is amended—
				(1)in paragraph (5),
			 by inserting , rehabilitation, and repair after and
			 replacement; and
				(2)in paragraph (6),
			 by inserting those for protection of critical habitat through
			 stabilization of adjacent stream banks and adjacent impacted infrastructure,
			 those for preventing entrainment of fish in water diversions, after
			 instream flows,.
				(b)Authorization To
			 fund recovery programsSection 3 of Public Law 106–392 (114 Stat.
			 1603; 120 Stat. 290) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (1),
			 by striking $61,000,000 and inserting
			 $88,000,000;
					(B)in paragraph (2),
			 by striking 2010 and inserting 2023; and
					(C)in paragraph (3),
			 by striking 2010 and inserting 2023;
					(2)in subsection
			 (b)—
					(A)in the matter
			 preceding paragraph (1), by striking $126,000,000 and inserting
			 $209,000,000;
					(B)in paragraph
			 (1)—
						(i)by striking
			 $108,000,000 and inserting $179,000,000;
			 and
						(ii)by striking
			 2010 and inserting 2023; and
						(C)in paragraph
			 (2)—
						(i)by striking
			 $18,000,000 and inserting $30,000,000; and
						(ii)by striking
			 2010 and inserting 2023;
						(3)in subsection
			 (c)(4), by striking $31,000,000 and inserting
			 $87,000,000; and
				(4)in subsection
			 (d)—
					(A)in paragraph
			 (2)—
						(i)in the fourth
			 sentence, by striking 2011 and inserting
			 2023;
						(ii)in the fifth
			 sentence, by striking 2008 and inserting 2020;
			 and
						(iii)in the sixth
			 sentence, by striking 2011 and inserting
			 2023;
						(B)by striking
			 paragraph (3) and inserting the following:
						
							(3)Duty of Western
				Area Power Administration and Bureau of Reclamation
								(A)DefinitionsIn
				this paragraph:
									(i)AdministratorThe
				term Administrator means the Administrator of the Western Area
				Power Administration.
									(ii)CommissionerThe
				term Commissioner means the Commissioner of Reclamation.
									(iii)Upper Colorado
				River Basin FundThe term Upper Colorado River Basin
				Fund means the fund established under section 5(a) of the Act of April
				11, 1956 (commonly known as the Colorado River Storage Project
				Act) (43 U.S.C. 620d(a)).
									(B)Duty of
				Administrator and CommissionerThe Administrator and the
				Commissioner shall maintain sufficient revenues in the Upper Colorado River
				Basin Fund to meet the obligation of the Administrator and Commissioner to
				provide base funding in accordance with paragraph (2).
								(C)Insufficient
				fundsIf the Administrator and the Commissioner jointly determine
				that the amount of funds in the Upper Colorado River Basin Fund may not be
				sufficient to meet the obligations of section 5(c)(1) of the Act of April 11,
				1956 (commonly known as the Colorado River Storage Project Act)
				(43 U.S.C. 620d(c)(1)) and paragraph (2), base funding may be provided through
				loans to the Administrator from the Colorado Water Conservation Board
				Construction Fund (Col. Rev. Stat. 37–60–121 (2008)) in lieu of funds that
				would otherwise be collected from power revenues and used for storage project
				repayments.
								(D)Repayment
									(i)AgreementSubject
				to an agreement entered into among the Colorado Water Conservation Board, the
				Administrator, and the Commissioner, the Administrator may repay any loan
				provided under subparagraph (C) from power revenues collected after September
				30, 2019.
									(ii)Negotiation of
				loans and future contractsThe agreement described in clause (i),
				and any loan contract that may be entered into among the Colorado Water
				Conservation Board, the Administrator, and the Commissioner, shall be
				negotiated in consultation with Salt Lake City Area Integrated Projects Firm
				Power Contractors.
									(iii)Required
				provisionsThe agreement described in clause (i) and each loan
				contract described in clause (ii) shall include provisions that are
				designed—
										(I)to minimize
				impacts on electrical power rates; and
										(II)to ensure that
				loan repayment to the Colorado Water Conservation Board (including principal
				and interest) is treated as nonreimbursable and as having been repaid and
				returned to the general fund of the Treasury as costs assigned to power for
				repayment under section 5 of the Act of April 11, 1956 (commonly known as the
				Colorado River Storage Project Act) (43 U.S.C. 620d).
										(III)Repayment
				deadlineThe repayment of a loan provided under subparagraph (C)
				shall be completed not later than September 30,
				2057.
										;
				and
					(C)by adding at the
			 end the following:
						
							(4)Failure to
				obtain loan
								(A)ReportIf
				the Administrator of the Western Area Power Administration is unable to obtain
				a loan from the Colorado Water Conservation Board under paragraph (3)(C), the
				Administrator and the Commissioner of Reclamation shall submit to the
				appropriate committees of Congress a report describing the projected base
				funding shortfall with respect to the Colorado River Basin Fund established
				under section 5(a) of the Act of April 11, 1956 (commonly known as the
				Colorado River Storage Project Act) (43 U.S.C. 620d(a)).
								(B)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary such sums as are necessary to eliminate the base funding shortfall
				described in subparagraph
				(A).
								.
					
	
		1.Short titleThis Act may be cited as the
			 Endangered Fish Recovery Programs
			 Improvement Act of 2008.
		2.Endangered fish recovery
			 programs
			(a)DefinitionsSection
			 2 of Public Law 106–392 (114 Stat. 1602) is amended—
				(1)in paragraph (5), by
			 inserting , rehabilitation, and repair after and
			 replacement; and
				(2)in paragraph (6), by
			 inserting those for protection of critical habitat, those for preventing
			 entrainment of fish in water diversions, after instream
			 flows,.
				(b)Authorization To fund
			 recovery programsSection 3 of Public Law 106–392 (114 Stat.
			 1603; 120 Stat. 290) is amended—
				(1)in subsection (a)—
					(A)in paragraph (1), by
			 striking $61,000,000 and inserting
			 $88,000,000;
					(B)in paragraph (2), by
			 striking 2010 and inserting 2023; and
					(C)in paragraph (3), by
			 striking 2010 and inserting 2023;
					(2)in subsection (b)—
					(A)in the matter preceding
			 paragraph (1), by striking $126,000,000 and inserting
			 $209,000,000;
					(B)in paragraph (1)—
						(i)by striking
			 $108,000,000 and inserting $179,000,000;
			 and
						(ii)by striking
			 2010 and inserting 2023; and
						(C)in paragraph (2)—
						(i)by striking
			 $18,000,000 and inserting $30,000,000; and
						(ii)by striking
			 2010 and inserting 2023; and
						(3)in subsection (c)(4), by
			 striking $31,000,000 and inserting
			 $87,000,000.
				
	
		September 16, 2008
		Reported with an amendment
	
